Appeal from a judgment of Monroe County Court (Connell, J.), entered September 13, 2000, convicting defendant of a violation of probation.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by reducing the period of postrelease supervision to. a period of three years and as modified the judgment is affirmed.
Memorandum: Defendant admitted to a violation of probation and was sentenced to a three-year determinate term of incarceration and a five-year period of postrelease supervision upon the underlying conviction of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]). As the People correctly concede, the sentence is illegal insofar as it imposes a five-year period of postrelease supervision (see, Penal Law § 70.45 [2]). We therefore modify the judgment by reducing the period of postrelease supervision to a period of *791three years (see, e.g., People v Rawlinson, 280 AD2d 943, lv denied 96 NY2d 833; People v Wingate, 225 AD2d 1085, lv denied 88 NY2d 970), the maximum allowed. The sentence as modified is neither unduly harsh nor severe. Present — Pigott, Jr., P.J., Pine, Scudder, Bums and Gorski, JJ.